Citation Nr: 0624011	
Decision Date: 08/09/06    Archive Date: 08/18/06

DOCKET NO.  04-30 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether the appellant has established basic eligibility for 
educational assistance benefits provided under Chapter 30, 
Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The appellant served on active duty from January 1999 to June 
2003.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a December 2003 decision of the Regional Office 
(RO) in Muskogee, Oklahoma, of the Department of Veterans 
Affairs (VA).  

In February 2005, the appellant testified at a hearing at the 
VARO in Phoenix, Arizona (where his claim was transferred) 
before the undersigned Acting Veterans Law Judge.  A 
transcript of the hearing is associated with the claims 
folder.  


FINDINGS OF FACT

1.  The appellant enlisted for an initial active duty 
obligation of 3 years commencing on January 7, 1999. 

2.  He reenlisted on June 18, 2001, after serving 2 years, 5 
months, and 11 days of his initial enlistment; the character 
of service for this period was honorable.

3.  The appellant was separated by discharge on June 21, 
2003; the character of service was under honorable conditions 
(general) and the reason for separation was misconduct.  


CONCLUSION OF LAW

There is no legal basis for payment of Chapter 30, Title 38, 
United States Code, educational assistance benefits to the 
appellant.  38 U.S.C.A. § 3011 (West 2002 & Supp. 2005); 38 
C.F.R. § 21.7042(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The essential facts are not in dispute; the case rests on the 
interpretation and application of the relevant law.  The 
Veterans Claims Assistance Act of 2000 (VCAA) does not affect 
matters on appeal when the issue is limited to statutory 
interpretation.  See Mason v. Principi, 16 Vet. App. 129 
(2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also VAOPGCPREC 2-2004 (2004), 69 Fed. Reg. 25180 (2004) 
(holding that VCAA notice was not required where evidence 
could not establish entitlement to the benefit claimed). 
Also, it does not appear that these changes are applicable to 
claims such as the one decided herein.  Cf. Barger v. 
Principi, 16 Vet. App. 132 (2002).  In Barger, the United 
States Court of Appeals for Veterans Claims held that the 
VCAA, with its expanded duties, is not applicable to cases 
involving the waiver of recovery of overpayment claims, 
pointing out that the statute at issue in such cases was not 
found Title 38, United States Code, Chapter 51 (i.e. the laws 
changed by VCAA).  Similarly, the statute at issue in this 
matter is not found in Chapter 51 (rather, in Chapter 30).  
Regardless, the RO has explained to the appellant the bases 
for denial of the claim, and afforded him the opportunity to 
present information and evidence in support of the claim.  In 
addition, the appellant has presented testimony during a 
hearing before the undersigned.  There is no indication that 
any additional notice or development would aid the appellant 
in substantiating his claim.  38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2005); see Dela Cruz, supra.  Thus, any 
deficiency of notice or of the duty to assist constitutes 
merely harmless error.

In the present appeal, the appellant seeks payment of VA 
educational assistance benefits under the Montgomery GI Bill 
(MGIB), Chapter 30, Title 38, United States Code.  The record 
reflects that the appellant's initial enlistment obligation 
was for 3 years.  He entered into active duty on January 7, 
1999.  

Prior to the completion of his initial enlistment obligation, 
the appellant reenlisted on June 18, 2001.  At that time, he 
had served 2 years, 5 months, and 11 days of his initial 
enlistment obligation.  The character of discharge for his 
initial enlistment period was honorable.

The appellant's second enlistment ended on June 21, 2003.  
The character of discharge for this enlistment was under 
honorable condition (general) due to misconduct.  

The appellant has argued in writing, and during his February 
2003 hearing before the undersigned, that the RO is in error 
for denying him educational benefits.  He testified that he 
was asked to reenlist.  At that time of his reenlistment, he 
said that he asked if he would receive his education benefits 
regardless of what happened during his second enlistment.  He 
reported that he was told by various military personnel, 
including his command retention officer and a representative 
from the base education office, that he would be eligible for 
education benefits based on his first period of service.  He 
asserted that, had he been adequately counseled during the 
time of his reenlistment, he would have waited 19 days ensure 
that he meet the 30 month requirement under 38 C.F.R. 
§ 21.7042.   

The appellant's service personnel records show that he 
underwent education counselling several days prior to his 
discharge from his second period of active service.  In a 
statement signed by the appellant apparently at that time, he 
acknowledged receiving counseling on Veterans' Educational 
Benefits.  He noted that he was being discharged on a second 
or subsequent enlistment with a less than honorable 
discharge.  However, he reported that he completed his first 
enlistment with honorable service and met the 20/30 month 
rule prior to reenlistment.  

He argues that the completion of his first enlistment should 
be dispositive regarding his eligibility for VA educational 
benefits.  He states that at the time of his ultimate 
discharge, he discussed the matter with various members of 
his "chain of command" and a school counselor who assured 
him that his full VA benefits would be available to him.  

The appellant has corroborated the accuracy of his service 
dates and the fact that his initial enlistment was for a 
three year period.  He has not alleged, either by statements 
or on his applications for educational assistance benefits, 
that he had periods of active duty service in addition to 
those within the January 1999 to June 2003 time period 
reflected on his Certificate of Release or Discharge from 
Active Duty (DD Form 214).

The appellant applied for VA educational assistance benefits 
under the MGIB, Chapter 30, Title 38, United States Code.  It 
is incumbent upon the Board, therefore, to analyze whether 
the appellant meets the eligibility requirements for this 
educational assistance program.

The legal criteria governing service eligibility requirements 
for Chapter 30 educational assistance are very specific and 
involve a determination of whether an individual has 
sufficient qualifying active duty service.  The service 
eligibility requirements for Chapter 30 educational 
assistance specify that, after June 30, 1985, an individual 
must either serve for at least three years of continuous 
active duty in the Armed Forces, in the event that the 
individual's initial obligated period of active duty is for 
at least three years, or have served at least two years of 
continuous active duty in the case of an individual whose 
initial period of active duty is less than three years, or 
must have been discharged following a shorter period of 
active service under one of several sets of prescribed 
circumstances.  38 U.S.C.A. § 3011; 38 C.F.R. § 21.7042.

These special circumstances require that an individual who 
does not have sufficient qualifying active duty service be 
discharged or released from active duty (1) for a service-
connected disability; (2) for a medical condition preexisting 
service and determined not to be service connected; (3) for 
hardship; (4) for the convenience of the Government in the 
case of an individual who completed not less than 20 months 
of continuous active duty, if the initial obligated period of 
active duty of the individual is less than three years, or in 
the case of an individual who completed not less than 30 
months of continuous active duty if the initial obligated 
period of active service of the individual was at least three 
years; (5) involuntarily for the convenience of the 
Government as a result of a reduction in force; or (6) for a 
physical or mental disorder not characterized as a disability 
and not the result of the appellant's own willful misconduct 
but interfering with his/her performance of duty, as 
determined by the Secretary of each military department in 
accordance with regulations prescribed by the Secretary of 
Defense.  38 U.S.C.A. § 3011; 38 C.F.R. § 21.7042.

The governing legal criteria, as pertinent to this particular 
case, specify that in order to be eligible to receive 
educational benefits pursuant to Chapter 30, an individual, 
after June 30, 1985, must first become a member of the Armed 
Forces, serve at least three years of continuous active duty 
in the Forces, and must be discharged with an "honorable" 
discharge.  38 U.S.C.A. § 3011(a); 38 C.F.R. § 21.7042 (a).

In pertinent part, an individual who does not meet the 
requirements of paragraph (a) (2) of 38 C.F.R. § 21.7042 (the 
requirement that one serve at least three years of continuous 
active duty) is eligible for basic educational assistance 
when he or she is discharged from active duty for the 
convenience of the government after completing 30 continuous 
months of active duty if his or her initial obligated period 
of active duty is at least three years.  38 C.F.R. § 21.7042 
(a) (5).

The record reflects that the appellant enlisted to serve on 
active duty for an initial obligated period of three years 
commencing on January 7, 1999, and served until June 18, 
2001, at which time he was discharged.  As of that date, he 
had served on active duty for 29 months and 11 days.  He was 
issued an honorable discharge, and reenlisted the following 
day.  According to a DD Form 214, he was given a general 
discharge, under honorable conditions, on June 21, 2003.  The 
narrative reason for discharge was: "MISCONDUCT."

Initially, the Board observes that the character of the 
appellant's discharge as less than honorable from his second 
period of active service that ended in June 2003 would not 
satisfy the basic eligibility requirement for Chapter 30 
benefits.  38 U.S.C.A. § 3011(a); 38 C.F.R. § 21.7042 (a).  
The appellant does not dispute this finding.

The Board observes further, as reflected above, that the 
appellant was honorably discharged on June 18, 2001, after 
having served for less than 30 months of his three year 
initial obligated period of active duty.

Based on this service, the appellant did not meet the basic 
eligibility requirements for Chapter 30 benefits, including 
the alternative requirements for service less than the three 
year initial obligation.  38 C.F.R. § 21.7042 (a).

Of course, had the appellant completed 30 months of the 
initial 3 year obligation, he would have met the eligibility 
requirements under the "convenience of the government" 
exception noted above.  Unfortunately, he did not.

The appellant argues that he was advised by his various 
counselors and officers during service that his initial 
honorable period of active duty would qualify him for his 
full VA benefits.  The Board has carefully considered all of 
the contentions advanced by the appellant in this case.  
However, even assuming that service department officials 
improperly advised the veteran of his eligibility for Chapter 
30 educational assistance benefits when he was discharged 
from service, the remedy for breach of such obligation could 
not involve payment of benefits where statutory requirements 
for such benefits were not met.  See Harvey v. Brown, 6 Vet. 
App. 416, 424 (1994).  It is regrettable if the veteran may 
have received inaccurate advice regarding his eligibility for 
VA educational assistance benefits, but this would not create 
any legal right to benefits where such benefits are otherwise 
precluded.  See Shields v. Brown, 8 Vet. App. 346, 351 
(1995); see also McTighe v. Brown, 7 Vet. App. 29, 30 (1994) 
("[e]rroneous advice given by a government employee cannot 
be used to estop the government from denying benefits.")  
Once again, the Board must emphasize that it has no 
discretion in this matter.  38 U.S.C.A. § 7104 (c) (West 
2002).

The legal criteria governing eligibility for educational 
assistance benefits Chapter 30, Title 38, United States Code 
are quite specific.  Again, the Board is not free to deviate 
from the law as passed by the Congress.  Advice given to the 
appellant during his period of service cannot serve to modify 
existing legal criteria.


(CONTINUED ON NEXT PAGE)


Unfortunately, there is simply no legal basis to find the 
appellant eligible for educational assistance benefits under 
the MGIB, Chapter 30, Title 38, United States Code.  As the 
disposition of this claim is based on the law, and not on the 
facts of the case, the claim must be denied based on a lack 
of entitlement under the law.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).


ORDER

Basic eligibility for VA educational assistance benefits 
under Chapter 30, Title 38, United States Code, is denied.




____________________________________________
D.J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


